Case: 17-12975     Date Filed: 01/10/2018     Page: 1 of 5


                                                          [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-12975
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:13-cv-01914-TWT


SONYA FULLER,

                                                     Plaintiff–Counter Defendant
                                                                       Appellant,


NATIONSTAR MORTGAGE, LLC,

                                                                        Plaintiff,

                                  versus

MERCURY INSURANCE COMPANY OF GEORGIA,
a foreign insurance corporation,

                                                     Defendant–Counter Plaintiff
                                                                     Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (January 10, 2018)
              Case: 17-12975     Date Filed: 01/10/2018   Page: 2 of 5


Before WILLIAM PRYOR, JULIE CARNES, and HULL, Circuit Judges.

PER CURIAM:

      Sonya Fuller appeals the summary judgment against her complaint that her

insurer, Mercury Insurance Company of Georgia, breached its contract and acted in

bad faith by denying her claim for losses to her home and personal property. The

district court ruled that Mercury could deny payment to and cancel Fuller’s

homeowner policy under a provision that excluded from coverage claims involving

concealment or fraud based on the unrebutted evidence of wrongdoing supplied by

her plea of guilty under North Carolina v. Alford, 400 U.S. 25 (1970), to insurance

fraud. We affirm.

      After Fuller’s house in Smyrna, Georgia, was damaged by a fire, she

submitted a claim to Mercury for her loss. Mercury determined that Fuller or

someone acting at her behest started the fire and denied Fuller’s claim based on

two clauses in her insurance policy that excluded coverage for intentional loss and

for concealment or fraud. The policy excluded any “Intentional Loss, meaning any

loss arising out of any act committed: (a) by or at the direction of any Insured; and

(b) with the intent to cause a loss.” The “concealment or fraud” clause stated that

the “policy will be cancelled and any unpaid claims denied if an Insured has,

before or after a loss: (a) intentionally concealed or misrepresented any material




                                          2
               Case: 17-12975     Date Filed: 01/10/2018    Page: 3 of 5


fact or circumstance; or (b) made false statements or engaged in fraudulent conduct

relating to this insurance.”

      Fuller filed a complaint in a Georgia court against Mercury for refusing to

pay her claim, and Mercury removed the action to the district court. Mercury

answered that it had not breached a contractual duty owed to Fuller, requested a

judgment declaring that it had “no obligation to satisfy [Fuller’s] claim for

insurance proceeds,” and counterclaimed to recover money that it had advanced to

Fuller. In the meantime, a grand jury in Georgia indicted Fuller for arson and

insurance fraud. Fuller entered a plea of convenience to the charge of insurance

fraud, Ga. Code Ann. § 33-1-9(a), and received a sentence of probation.

      Mercury moved for summary judgment, which the district court granted as

to a lack of liability but denied as to the amount of restitution. The district court

ruled that Fuller’s plea of guilty to “fraudulent conduct,” which provided “prima

facie evidence of an intentional act that would cancel her insurance policy” and

had not been “rebut[ted] . . . in any meaningful way,” resulted in a “cancel[lation

[of] the Policy, and [the elimination of any duty on the part of] Mercury . . . to

cover Fuller’s claim.” The district court “reserved to the jury” the issue of what

“amount Mercury paid out” and was due in restitution. Later, the parties stipulated

to the amount of restitution, and the district court awarded that amount to Mercury.




                                           3
              Case: 17-12975     Date Filed: 01/10/2018    Page: 4 of 5


      We review de novo a summary judgment. Cynergy, LLC v. First Am. Title

Ins. Co., 706 F.3d 1321, 1326 (11th Cir. 2013). Summary judgment is appropriate

if there exists “no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

      The district court did not err by entering summary judgment in favor of

Mercury. Fuller’s conviction was sufficient to establish a prima facie case of

insurance fraud. See Trustgard Ins. Co. v. Herndon, 790 S.E.2d 115, 118 (Ga. Ct.

App. 2016); Harden v. State Farm Fire & Cas. Co, 605 S.E.2d 37, 38 (Ga. Ct.

App. 2004); State Farm Fire & Cas. Co. v. Moss, 441 S.E.2d 809, 810 (Ga. Ct.

App. 1994). Fuller’s plea of guilty constituted an “admission that [she] committed

the crime charged against [her],” Alford, 91 S. Ct. at 32, of making a false or

fraudulent statement or misrepresentation in a written statement or when filing her

insurance claim, Ga. Code Ann. § 33-1-9(a). Because the state court found that

there was “[a] satisfactory [factual] basis for [Fuller’s] plea,” and Fuller confirmed

that she was entering her plea knowingly, intelligently, and voluntarily, her entry

of a plea of convenience had the same significance as “an ordinary plea of guilt,”

Blohm v. Comm’r of Internal Revenue, 994 F.2d 1542, 1554 (11th Cir. 1998). See

Trustgard, 790 S.E.2d at 119 (same); Harden, 605 S.E.2d at 38; Argot v. State, 583
S.E.2d 246, 248 (Ga. Ct. App. 2003).




                                          4
               Case: 17-12975     Date Filed: 01/10/2018   Page: 5 of 5


       Fuller argues that her Alford plea is only prima facie evidence of her guilt,

but we agree with Mercury that Fuller failed to create a genuine issue of material

fact about the validity of her plea. In the absence of any evidence that Fuller did

not admit her guilt, her plea is conclusive evidence that she committed insurance

fraud. Mercury was entitled to a judgment in its favor that it owed no coverage to

her.

       We AFFIRM the judgment in favor of Mercury Insurance.




                                           5